Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 12/16/2020.
Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6, 8-9, 11, 13, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL (Luis Costa, “Unit testing with VCR”, 04/06/2017) in view of Rangasamy et al. (US 2016/0124742 A1) and further in view of Beyel, III et al. (US 2018/0300228 A1).

Regarding claim 1, Costa discloses
A method comprising: 
executing the first service module to send requests to the second service module when the set of functions is called (Costa [pg. 2, paragraph 2]: “the VCR gem. In a nutshell, this gem lets you capture the result of a real HTTP call in your tests, saves the response to a file, and the next time the tests run, it will read the response from that file, if it exists, instead of making the request again, and the tested code can now work with that result.” Where this may further be seen in the code at the end of pg 2 and beginning of pg. 3 and is further executed in the snippet of code at the end of pg. 3);
capturing responses to the requests; storing the responses in a snapshot data structure (Costa [pg. 2, paragraph 2] Where this may further be seen in the snippet of code on pg. 4); 
creating a modified first service module in which the set of functions are modified to return a response from the snapshot data structure in place of the second service module (Costa [pg. 2, paragraph 2] and [pg. 4, paragraph 1]: “This request is recorded once and placed in this file. The next time you run your tests, the HTTP call will not be made, and our tests will work with the result in the body string of this yml file. No more slow tests! No more black listed IP’s!”); and 
performing a unit test on the modified first service module (Costa [pg. 2, paragraph 2] and [pg. 4, paragraph 1]).
Costa lacks explicitly 
identifying, within a first service module, a set of functions that calls a second service module, both the first service module and the second service module associated with an application that is structured with a plurality of interworking service modules
wherein the snapshot data structure includes an identifier of the first service module and an identifier of the second service module;
Rangasamy et al. teaches
identifying, within a first service module, a set of functions that calls a second service module, both the first service module and the second service module associated with an application that is structured with a plurality of interworking service modules (Rangasamy et al. [0006]: “In general, a microservice implements a set of focused and distinct features or functions, and a microservice conforms to (or is usable in) an architectural pattern in which many dozens or even hundreds of microservices can be independently developed and deployed. A microservice is often organized around a business capability and implements a "broad-stack" of software for the business capability, including persistent storage and any external collaboration. The various microservices expose interfaces that enable the microservices to invoke one another to exchange data and perform the respective sets of functions in order to create an overall application.” Where the mircoservices are analogous to the service modules); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Costa to incorporate the teachings of Rangasamy et al. to “identifying, within a first service module, a set of functions that calls a second service module, both the first service module and the second service module associated with an application that is structured with a plurality of interworking service modules” in order to efficiently perform multiple functions within a module and 
Beyel, III et al. teaches
storing the responses in a snapshot data structure, wherein the snapshot data structure includes an identifier of the first service module and an identifier of the second service module (Beyel, III et al. explicitly teaches modules which may access external dependencies 140 as illustrated in Fig. 1. Where the modules are conceptually similar to the first service module and the external dependencies conceptually similar to the second service module. Further Fig. 3 illustrates the recording service capturing the user inputs and outputs along with the external inputs and outputs and storing them into data structures 341-342 [0046] which is analogous to the snapshot data structure. The figure also illustrates a global id element 343 for the requests being made to the module and the responses from the external services. [0051] teaches that the simplified data structures may be expanded to include a signature for each of the transactions and [0055] teaches the testing service to retrieve data from the external services for a particular transaction. Therefore, each transaction associated with the input data for a module and external service would need an id in order for the testing service to replay the data. So an id for the first service and id for the second service in order for the testing service to replay the requests/calls.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Costa in view of Rangasamy et al. to incorporate the teachings of Beyel, III et al. to “wherein the snapshot data structure includes an identifier of the first service module and an identifier of the second service 

Regarding claim 2, The method of claim 1, wherein the requests include hypertext transfer protocol (HTTP) requests (Costa [pg. 2]: “In a nutshell, this gem lets you capture the result of a real HTTP call in your tests, saves the response to a file, and the next time the tests run, it will read the response from that file, if it exists, instead of making the request again, and the tested code can now work with that result.”).

Regarding claim 4, The method of claim 1, wherein the modifications to the set of functions include a modification by a decorator (Costa [pg. 3]

    PNG
    media_image1.png
    377
    574
    media_image1.png
    Greyscale



Regarding claim 6, The method of claim 1, wherein during the unit test: 
a testing function calls the set of modified functions (Costa [pg. 3])
    PNG
    media_image2.png
    437
    518
    media_image2.png
    Greyscale

Where when fetcher is called, it would call the VCR.use_cassette which is the modified function to get the response to the http request from the cassette (analogous to the snapshot data);
the set of modified functions returns a response from the snapshot data structure (Costa [pg. 2, paragraph 2] and [pg. 4, paragraph 1]: “This request is recorded once and placed in this file. The next time you run your tests, the HTTP call will not be made, and our tests will work with the result in the body string of this yml file. No more slow tests! No more black listed IP’s!”); and 
the responses are provided to the testing function via the set of modified functions(Costa [pg. 2, paragraph 2] and [pg. 4, paragraph 1]: “This request is recorded once and placed in this file. The next time you run your tests, the HTTP call will not be made, and our tests will work with the result in the body string of this yml file. No more slow tests! No more black listed IP’s!” Where the responses would be sent to the fetcher analogous to the testing function).

Regarding claim 8, it’s directed to a non-transitory machine-readable medium having similar limitations cited in claim 1. Thus claim 8, is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 9, it’s directed to a non-transitory machine-readable medium having similar limitations cited in claim 2. Thus claim 9, is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 11, it’s directed to a non-transitory machine-readable medium having similar limitations cited in claim 4. Thus claim 11, is also rejected under the same rationale as cited in the rejection of claim 4 above.

Regarding claim 13, it’s directed to a non-transitory machine-readable medium having similar limitations cited in claim 6. Thus claim 13, is also rejected under the same rationale as cited in the rejection of claim 6 above.

Regarding claim 15, it’s directed to a system having similar limitations cited in claim 1. Thus claim 15, is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 17, it’s directed to a system having similar limitations cited in claim 4. Thus claim 17, is also rejected under the same rationale as cited in the rejection of claim 4 above.

Regarding claim 19, it’s directed to a system having similar limitations cited in claim 6. Thus claim 19, is also rejected under the same rationale as cited in the rejection of claim 6 above.

Claims 3, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL (“Unit testing with VCR”, Luis Costa, 04/06/2017) in view of Rangasamy et al. (US 20160124742 A1) and further in view of Beyel, III et al. (US 2018/0300228 A1) and further in view of McClory et al. (US 2018/0324204 A1).

Regarding claim 3,The method of claim 1, Costa in view of Rangasamy et al. combination lack explicitly 
wherein the responses include hypertext transfer markup language (HTML) or JavaScript Object Notification (JSON) responses
McClory et al. teaches
In an embodiment, the external/internal service requests and external/internal service responses may also be encoded in one or more encoding formats, such as XML, JSON, and/or SOAP. However, it is to be appreciated that while operations and processes that are performed with respect to various external/internal requests and/or external/internal responses are discussed herein in the context of specific protocols (e.g., HTTP/HTTPS and TCP/IP, etc.) and/or encoding formats, these operations and processes are merely examples and are not so limited. Other protocols and/or formats may also be used as understood by a person of ordinary skill in the art.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Costa to incorporate the teachings of McClory et al. to “wherein the responses include hypertext transfer markup language (HTML) or JavaScript Object Notification (JSON) responses” in order to efficiently use known encoding formats and allow decoding of the responses in a timely manner.

Regarding claim 10, it’s directed to a non-transitory machine-readable medium having similar limitations cited in claim 3. Thus claim 10, is also rejected under the same rationale as cited in the rejection of claim 3 above.

Regarding claim 16, it’s directed to a system having similar limitations cited in claim 2 and 3. Thus claim 16, is also rejected under the same rationale as cited in the rejection of claim 2 and 3 above.

Claims 5, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL (“Unit testing with VCR”, Luis Costa, 04/06/2017) in view of Rangasamy et al. (US 20160124742 A1) and further in view of Beyel, III et al. (US 2018/0300228 A1) and further in view of Debes et al. (US 2018/0164791 A1).

Regarding claim 5,The method of claim 1, 
the combination lacks explicitly
wherein the modifications to the set of functions are performed at runtime
Debes et al. teaches
wherein the modifications to the set of functions are performed at runtime (Debes et al. [0032]: “The replacing or updating of the microservices occurs thus comfortably at runtime, whereby time can be saved. All microservices can be dynamically reloaded and updated at runtime, without risks for already running systems arising.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Costa to incorporate the teachings of Debes et al. to “wherein the modifications to the set of functions are performed at runtime” in order to efficiently allow developers perform updates and changes to the testing of an application dynamically and in a timely fashion. This further allows developers to focus on actual unit tests and real bugs vs manually going in to make unnecessary modifications.

Regarding claim 12, it’s directed to a non-transitory machine-readable medium having similar limitations cited in claim 5. Thus claim 12, is also rejected under the same rationale as cited in the rejection of claim 5 above.

Regarding claim 18,it’s directed to a system having similar limitations cited in claim 5. Thus claim 18, is also rejected under the same rationale as cited in the rejection of claim 5 above.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL (“Unit testing with VCR”, Luis Costa, 04/06/2017) in view of Rangasamy et al. (US 20160124742 A1) and further in view of Beyel, III et al. (US 2018/0300228 A1) and further in view of Blum et al. (US 2003/0018932 A1).

Regarding claim 7,The method of claim 1, 
the combination lacks explicitly 
wherein the unit test is performed after a second modification of the set of functions, the second modification including a modification other than returning a response from the snapshot data structure in place of the second service module
Blum et al. teaches
wherein the unit test is performed after a second modification of the set of functions, the second modification including a modification other than returning a response from the snapshot data structure in place of the second service module (Blum et al. [0008]: “The entities which are covered by each test unit are identified. When the software system is modified the entities which were changed by the modification are identified. The test units which need to be re-run are determined by analyzing the change information and the coverage information to select those test units that cover changed entities. When the software is changed, the set of changed entities is identified. This set is then compared with each set of covered entities for the test units. If one of the covered entities of a test unit has been identified as changed, then the test unit is re-run. Hereby a user generates a list of changed entities to determine which test units must be re-run in the case of a hypothetical system modification.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Costa to incorporate the teachings of Blum et al. to “wherein the unit test is performed after a second modification of the set of functions, the second modification including a modification other than returning a response from the snapshot data structure in place of the second service module” in order to efficiently allow multiple unit tests after several updates to the code and not only one update. This continuously allows the developers to view whether modified portions of code are successful in a timely fashion.

Regarding claim 14, it’s directed to a non-transitory machine-readable medium having similar limitations cited in claim 7. Thus claim 14, is also rejected under the same rationale as cited in the rejection of claim 7 above.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL (“Unit testing with VCR”, Luis Costa, 04/06/2017) in view of Rangasamy et al. (US .

Regarding claim 20,The system of claim 15, further comprising: 
the combination lacks explicitly
modifying, prior to the executing, the set of functions to include a snapshot mode and setting the snapshot mode to capture responses; and wherein the modifying the set of functions to return a response from the snapshot data structure in place of the second service module is effected by changing the snapshot mode from capture responses to a "use snapshot" mode
Jurgaitis teaches
modifying, prior to the executing, the set of functions to include a snapshot mode and setting the snapshot mode to capture responses; and wherein the modifying the set of functions to return a response from the snapshot data structure in place of the second service module is effected by changing the snapshot mode from capture responses to a "use snapshot" mode (Jurgaitis [pg. 1]: “These drawbacks can be addressed with Record-Playback approach. In Record-Playback approach we insert a proxy player which has two modes of operation: Record mode: real web API is used during tests. Responses are recorded into a fixture file. Playback mode: tests run offline, response is loaded from fixtures Record mode is great during development. We are testing against real API and we build fixtures while doing so. We commit the fixtures to github repository. Afterwards we can use Playback mode for regression testing. At
any time we can switch to Record mode to make sure that code still works against real API.” Where the record mode is analogous to the snapshot mode capturing the responses and the playback mode is analogous to the use snapshot mode as further shown in the figure below

    PNG
    media_image3.png
    722
    762
    media_image3.png
    Greyscale

).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Costa to incorporate the teachings of Jurgaitis  to “modifying, prior to the executing, the set of functions to include a snapshot mode and setting the snapshot mode to capture responses; and wherein the modifying the set of functions to return a response from the snapshot data structure in .

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive.
Regarding the remark that Beyel fails to teach or suggest that the data structures include an identifier of the modules as well as an identifier of the external dependencies, the examiner would like to point out that the current claimed language requires an identifier of the first service module and an identifier of the second service module. Therefore, as claimed the same identifier may be used for the first service module and the second service module. The examiner suggests amending the claim to explicitly claim a first identifier of the first service module and a second identifier of the second service modules. 
Regarding the remark that a unique identifier such as globally unique identifier does not teach the each transaction associated with the input data for a module and an external service would need an id in order for the testing service to replay the data, the examiner would like to further cite paragraphs [0088]-[0090] and [0093]. In which these additional paragraphs provide an example how the identifiers may be used to store an identifier related to the software modules and the external dependencies to further replay user activity and detect changes of operation between the different modules. .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        /Chat C Do/Supervisory Patent Examiner, Art Unit 2193